Citation Nr: 0710403	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for bilateral chronic tibial stress reaction.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a 10 percent 
evaluation for bilateral chronic tibial stress reaction.  

In December 2006, the veteran testified before the 
undersigned sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  During the hearing, the veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that further development is 
necessary.  

The veteran is currently in receipt of a 10 percent 
disability evaluation for bilateral tibial stress reaction, 
effective April 30, 1990.  In 2000 and 2002, the veteran 
underwent two surgeries on his right foot.  During his 
personal hearing, he testified that his current foot problems 
are related to his service-connected bilateral tibial stress 
reaction.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  In addition, any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 7, 2006)).

Review of the record reflects that in November 2000, the 
veteran had the callus and bony prominence of the right fifth 
metatarsal removed.  

According to a March 2001 VA examination report, the examiner 
indicated that the veteran has bilateral plantar fasciitis 
which is related to service-connected bilateral tibial stress 
reaction.  

X-rays of the feet taken in May 2001 show evidence of pes 
planus with degenerative changes in the mid foot, 
bilaterally.

A June 2001 VA treatment record shows a diagnosis of post 
tibial tendonitis on the left.

In January 2002, the veteran underwent surgery to have a 
porokeratosis over the right fifth metatarsal base excised.  

On July 2002 VA examination of the feet, there was evidence 
of hyperkeratosis of the right foot, plantar aspect.  There 
was no evidence of tibial torsion or pes planus.  The veteran 
did not complain of plantar fasciitis.  Later in the month, 
the veteran underwent a VA joints examination; diagnosis was 
status post tibia stress fracture with no residuals.  There 
was no evidence of shin splints or plantar fasciitis.  

During his hearing, the veteran submitted articles which note 
that persons with posterior tibial tendonitis have complaints 
of pain in the inside of the foot and ankle.  These articles 
also suggested a relationship between posterior tibial 
tendonitis and pes planus.  

Given the veteran's assertion that his current foot problems 
are related to his service-connected bilateral stress 
reaction, the Board finds that a VA examination is necessary.  
38 C.F.R. § 3.159(c)(4).  

Also, during the veteran's hearing, he indicated that he was 
receiving treatment at "Feet First Podiatrist."  According 
to a statement received in September 2006, the veteran 
indicated that he is receiving podiatry treatment from Dr. 
Consuela Williams.  It is unclear whether these medical 
providers are one in the same.  Nevertheless, the claims 
folder does not contain medical evidence from these 
providers, therefore the Board finds that the RO should 
attempt to secure this evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the address for "Feet 
First Podiatrist" and Dr. Consuela 
Williams, as well as the approximate 
dates of treatment.  After securing the 
necessary authorization and release 
form(s), the RO should request the 
identified records and associate them 
with the claims folder. 

2.  The veteran should be afforded a VA 
examination to determine the nature and 
current severity of his service-connected 
bilateral tibial stress reaction.   The 
examiner should review the claims folder 
prior to the examination.  All tests and 
studies, including x-ray studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  

The examiner is requested to comment on 
all diagnoses pertinent to the feet, 
ankles, and knees.  In particular, the 
examiner should note if there is a 
current diagnosis of plantar fasciitis, 
pes planus, or shin splints.  

For each current diagnosis, the examiner 
should indicate whether it at least as 
likely as not (a 50 percent probability 
or greater) that the diagnosed disability 
is related to (proximately due to or 
aggravated by) the veteran's service-
connected bilateral tibial stress 
reaction.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

The examiner should also comment on the 
degree (slight, moderate, or marked) of 
any impairment of the knee and/or ankle.  

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
service-connected bilateral tibial stress 
reaction.  Adjudication of the veteran's 
claim should also include consideration 
of whether the claim should be submitted 
to the Director of Compensation and 
Pension Service pursuant to the 
provisions of 38 C.F.R. § 3.321(b) 
(2006).  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



